NO. 07-10-0425-CR
                                NO. 07-10-0426-CR
                                NO. 07-10-0427-CR
                                NO. 07-10-0428-CR

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                      PANEL B

                                  MAY 4, 2011
                        ______________________________

                            PRESTON JAMES BYERLY,

                                                           Appellant

                                          v.

                              THE STATE OF TEXAS,

                                                     Appellee
                         _____________________________

           FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY;

                 NOS. 1158634D; 1159402D; 1158631D; 1160317D;

                      HON. RUBEN GONZALEZ, PRESIDING
                       ______________________________

                             Memorandum Opinion
                        ______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Preston James Byerly (appellant) appeals his multiple convictions and judgments

for aggravated robbery with a deadly weapon.       Upon pleading guilty to the four

indictments, and after presenting punishment evidence, appellant was sentenced to

forty years in prison for each offense.   Before us is appointed counsel’s motion to
withdraw, together with an Anders1 brief, wherein he certified that, after diligently

searching the record, he concluded that the appeal was without merit. Along with his

brief, appellate counsel filed a copy of a letter sent to appellant informing him of

counsel’s belief that there was no reversible error and of appellant’s right to file a

response pro se. By letter dated March 11, 2011, this court also notified appellant of his

right to tender his own response and set April 11, 2011, as the deadline to do so. To

date, no response has been filed.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed six potential areas for appeal.            They included 1) the adequacy of the

indictments, 2) the trial court’s jurisdiction, 3) whether the open plea of guilty was valid,

4) trial court error in denying appellant’s motion for new trial, 5) possible punishment

error including a discussion on cruel and unusual punishment and 6) disproportionate

sentencing.    However, counsel then proceeded to explain why none of the issues

required reversal on appeal.

       In addition, we conducted our own review of the record to assess the accuracy of

appellate counsel’s conclusions and to uncover any reversible error pursuant to Stafford

v. State, 813 S.W.2d 508 (Tex. Crim. App. 1991). After doing so, we concur with those

conclusions.

       Accordingly, the motion to withdraw is granted, and the judgments are affirmed.



                                                      Brian Quinn
                                                      Chief Justice
Do not publish.


       1
       See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).


                                                 2